DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a utility vehicle control device, comprising a parking valve, a control valve for controlling the parking valve, the control valve has at least one second pneumatic control inlet, and in an event of an unexpected reduction in operating pressure, the control valve is controlled by way of its second control inlet such that at least one switched state of the parking valve is activatable pneumatically by the control valve independently of at least one operating state of the supply connection, whereby the control connection is vented by way of the parking valve.  The closest art of record (GB 2472461, Fry) teaches a parking valve having a control input from a control valve.  The control valve is provided with only a first pneumatic control inlet and thus lacks the second control inlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dawson teaches an air spring suspension device having a manually controlled valve having an input connected to a control valve, the control valve has two pneumatic control inlets.  Akiyama et al. teach a parking brake device with a manually actuated parking valve and control valve with pneumatic inlets.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 14, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657